Opinion filed December 16, 2021




                                    In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-20-00032-CR
                                  __________

             BRANDON NATHANIEL ARNDT, Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 39th District Court
                         Throckmorton County, Texas
                          Trial Court Cause No. 1288


                     MEMORANDUM OPINION
      A jury convicted Appellant, Brandon Nathaniel Arndt, of knowingly
possessing less than one gram of methamphetamine, a state jail felony. See TEX.
HEALTH & SAFETY CODE ANN. § 481.115 (West Supp. 2021). The jury assessed
punishment at two years in the State Jail Division of the Texas Department of
Criminal Justice. Appellant raises only one issue on appeal: that the evidence was
insufficient to prove, beyond a reasonable doubt, that Appellant knowingly
possessed the methamphetamine that was found on his person. We modify and
affirm.
                                           Background Facts
      In April of 2019, Doc Wigington, the Sheriff of Throckmorton County, was
traveling to Throckmorton when he initiated a traffic stop of Appellant, who was
driving at a speed ten miles over the posted limit. Dispatch advised that Appellant
had an active warrant for his arrest, so Sheriff Wigington arrested him and conducted
a search incident to arrest. During that search, Sheriff Wigington found a small,
clear, plastic baggie in the watch pocket 1 of Appellant’s pants, that contained what
appeared to be methamphetamine.
      Appellant did not appear surprised, confused, or incredulous at Sheriff
Wigington’s discovery of the contraband.                       Throughout the entire encounter,
Appellant was calm and cooperative.                    The dash camera footage from Sheriff
Wigington’s vehicle, which was admitted into evidence, captured a conversation
between Sheriff Wigington and Appellant. Sheriff Wigington audibly remarked that
the contents in the baggie were “less than one gram.” More than three minutes later,
Appellant contended that “it’s just an empty baggie . . . [unintelligible],” to which
Wigington reiterated, “it’s less than one gram.”
      Christina Coucke-Garza, a senior forensic chemist with the Tarrant County
Medical Examiner’s Office analyzed the substance in the baggie and testified that it
contained 0.76 grams of methamphetamine. The jury convicted Appellant for
possession of a controlled substance, less than one gram. On appeal, Appellant’s



      1
          Sheriff Wigington clarified that this refers to the “small pocket above the other [pants] pocket.”



                                                      2
sole issue is whether the evidence was sufficient to sustain his conviction for
knowingly possessing methamphetamine.
                                    Discussion
      A rational jury could, and presumably did, infer that Appellant knew
      that the plastic baggie in the pocket of his pants contained
      methamphetamine.
      A. Standard of Review
      We review a challenge to the sufficiency of the evidence supporting a criminal
conviction, regardless of whether it is framed as a legal or factual sufficiency
challenge, under the standard of review set forth in Jackson v. Virginia, 443 U.S.
307 (1979). Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v.
State, 337 S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the
Jackson standard, we review all of the evidence in the light most favorable to the
verdict and determine whether any rational trier of fact could have found the
essential elements of the charged offense beyond a reasonable doubt. Jackson, 443
U.S. at 319; Zuniga v. State, 551 S.W.3d 729, 732 (Tex. Crim. App. 2018); Isassi v.
State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010).
      Viewing the evidence in the light most favorable to the verdict requires that
we consider all the evidence admitted at trial, including that improperly admitted.
Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013); Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). We defer to the factfinder’s credibility
and weight determinations as the sole judge of witness credibility and the weight
that testimony is to be afforded. Winfrey, 393 S.W.3d at 768; Brooks, 323 S.W.3d
at 899. The Jackson standard is deferential and accounts for the factfinder’s duty to
resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable
inferences from the facts. Jackson, 443 U.S. at 319; Zuniga, 551 S.W.3d at 732;



                                         3
Clayton, 235 S.W.3d at 778. We may not reevaluate the weight and credibility of
the evidence to substitute our judgment for that of the factfinder. Dewberry v. State,
4 S.W.3d 735, 740 (Tex. Crim. App. 1999). Therefore, if the record supports
conflicting inferences, we presume that the factfinder resolved the conflicts in favor
of the verdict, and we defer to that determination. Jackson, 443 U.S. at 326;
Merritt v. State, 368 S.W.3d 516, 525–26 (Tex. Crim. App. 2012); Clayton, 235
S.W.3d at 778.
      Each fact need not point directly and independently to the guilt of the
appellant, as long as the cumulative force of all the incriminating circumstances is
sufficient to support the conviction. Johnson v. State, 871 S.W.2d 183, 186 (Tex.
Crim. App. 1993). By its very nature, mens rea must generally be inferred from the
circumstances. Nisbett v. State, 552 S.W.3d 244, 267 (Tex. Crim. App. 2018)
(noting that, “absent a confession, we must infer [an accused’s] mental state from
his acts, words[,] and conduct”). Circumstantial evidence is as probative as direct
evidence in establishing the guilt of an actor, and circumstantial evidence alone can
be sufficient to establish guilt. Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim.
App. 2004). In short, “courts of appeals should . . . determine whether the necessary
inferences are reasonable based upon the combined and cumulative force of all the
evidence when viewed in the light most favorable to the verdict.” Hooper v. State,
214 S.W.3d 9, 16–17 (Tex. Crim. App. 2007).
      B. Analysis
      “‘Possession’ means actual care, custody, control, or management.” TEX.
PENAL CODE ANN. § 1.07(a)(39) (West 2021). Thus, in cases involving unlawful
possession of a controlled substance, the State must prove that the accused exercised
care, custody, control, or management of the substance and that the accused knew




                                          4
that the matter possessed was contraband. Brown v. State, 911 S.W.2d 744, 747
(Tex. Crim. App. 1995); Ibarra v. State, 479 S.W.3d 481, 487 (Tex. App.—Eastland
2015, pet. ref’d). Appellant concedes that he exercised actual care, custody, and
control of the contraband found on his person. Appellant only complains that the
State failed to prove that he knew there was methamphetamine in the baggie over
which he exercised care, custody, and control. Appellant argues that his comment
to Sheriff Wigington that “it’s just an empty bag[,]” cuts against any inference that
Appellant knew the baggie in his possession contained contraband. Appellant further
argues that his calmness throughout the traffic stop and after his arrest further
undermine the inference that he knew there was contraband in the baggie.
      “When, as here, the contraband is discovered in clothing being worn by the
accused, a question of fact as to whether the accused knowingly possessed such
contraband is presented for jury determination.” Frazier v. State, 480 S.W.2d 375,
381 (Tex. Crim. App. 1972) (citing Stuart v. State, 456 S.W.2d 129 (Tex. Crim. App.
1970); Tomlin v. State, 338 S.W.2d 735 (Tex. Crim. App. 1960); Sosa v. State, 275
S.W.2d 655 (Tex. Crim. App. 1955)). It is conceivable that Appellant chose to put
the baggie in his pocket but had no knowledge that the baggie contained contraband.
However, “[w]hen contraband is found on an accused’s person . . . the jury might
also infer the accused knowingly possessed the contraband found there.” Brown v.
State, No. 08-19-00073-CR, 2020 WL 4814207, at *2 (Tex. App.—El Paso Aug. 19,
2020, no pet.) (not designated for publication) (quoting Solis v. State, No. 08-18-
00101-CR, 2019 WL 3940961, at *4 (Tex. App.—El Paso Aug. 21, 2019, no pet.)
(not designated for publication)). Moreover, while the State has the burden to prove
every element beyond a reasonable doubt, this burden “does not require [the State]
to disprove every conceivable alternative to a defendant’s guilt.” Greenwood v.




                                          5
State, No. 11-16-00082-CR, 2018 WL 1187988, at *3 (Tex. App.—Eastland
Feb. 28, 2018, no pet.) (mem. op., not designated for publication) (alteration in
original) (quoting Tate v. State, 500 S.W.3d 410, 413 (Tex. Crim. App. 2016)).
      “The fact that the methamphetamine was visible to the naked eye support[s]
the conclusion that [Appellant] knew the substance was contraband.” Morris v.
State, No. 02-19-00167-CR, 2021 WL 386948, at *5 (Tex. App.—Fort Worth
Feb. 4, 2021, no pet.) (mem. op., not designated for publication) (citing King v. State,
895 S.W.2d 701, 704 (Tex. Crim. App. 1995)). Indeed, “numerous cases have held
that the visibility of the contraband—[] even if just a small amount is visible—is
relevant to establishing that possession of that small amount was knowing.” Yates v.
State, No. 02-14-00516-CR, 2015 WL 4154168, at *3 (Tex. App.—Fort Worth
July 9, 2015, no pet.) (mem. op., not designated for publication); see Joseph v. State,
897 S.W.2d 374, 376 (Tex. Crim. App. 1995); King, 895 S.W.2d at 704. We have
held that when officers find contraband on an accused’s person, and it is readily
visible to the naked eye, this supports the inference that the accused knowingly
possessed the contraband. Banks v. State, No. 11-17-00281-CR, 2019 WL 3727550,
at *2 (Tex. App.—Eastland Aug. 8, 2019, no pet.) (mem. op., not designated for
publication).
      In this case, when Sheriff Wigington discovered the bag in Appellant’s
pocket, he immediately recognized that it contained what appeared to be
methamphetamine.       Furthermore, the jury could have rationally inferred that
Appellant knew the substance found in his pocket was methamphetamine. See
McGoldrick v. State, 682 S.W.2d 573, 578 (Tex. Crim. App. 1985) (knowledge,
being subjective, must always be inferred to some extent in the absence of accused’s
admission). The evidence presented at trial established that the methamphetamine




                                           6
was visible to the naked eye and had a measured weight of 0.76 grams. If the record
supports conflicting inferences, we presume that the factfinder resolved the conflicts
in favor of the verdict. As long as the resolution chosen was reasonable, we defer to
that determination. Jackson, 443 U.S. at 326; Merritt, 368 S.W.3d at 525–26;
Clayton, 235 S.W.3d at 778. The inference that Appellant knowingly possessed the
contents of the baggie, over which he concedes that he exercised care, custody, and
control, was a reasonable one that the jury was entitled to make. Even if we believed
the better inference would be that Appellant did not realize the bag in his pocket
contained methamphetamine, which we do not, we are not permitted to reevaluate
the weight and credibility of the evidence and substitute our judgment for that of the
jury. See Dewberry, 4 S.W.3d at 740.
      The methamphetamine was found in the clothes that Appellant was wearing,
and it was readily visible to the naked eye of Sheriff Wigington when he discovered
it on Appellant’s person. Viewing all the evidence in the light most favorable to the
jury’s verdict, we conclude that a rational trier of fact could have found beyond a
reasonable doubt that Appellant knowingly possessed the methamphetamine found
in his pocket. Therefore, we overrule Appellant’s sole issue on appeal.
                                    This Court’s Ruling
      While we overrule Appellant’s sole issue on appeal, we note that the trial
court’s judgment contains a clerical error—Appellant’s name is misspelled. This
court has the authority to modify a judgment to correct a clerical error when the
evidence necessary to correct the judgment appears in the record. See TEX. R.
APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993).
Appellant’s surname is incorrectly spelled “Arnt” in the judgment. The record,
however, shows that the correct spelling of Appellant’s surname is “Arndt”.




                                          7
Accordingly, we modify the judgment of the trial court to show Appellant’s name to
be BRANDON NATHANIEL ARNDT. As modified, we affirm the trial court’s
judgment.




                                               W. BRUCE WILLIAMS
                                               JUSTICE


December 16, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        8